Exhibit 10.3


Execution Version

ADVISORY SERVICES AGREEMENT


THIS ADVISORY SERVICES AGREEMENT (this “Agreement”) is made and entered into as
of March 18, 2011, by and between Advanced Environmental Recycling Technologies
Inc. among (the “Company”), and H.I.G. Capital, L.L.C., a Delaware limited
liability company (“H.I.G.”).


WHEREAS, on the terms and subject to the conditions contained in this Agreement,
the Company desires to engage H.I.G. to provide certain management, consulting
and financial advisory services and H.I.G. desires to perform such services for
the Company.


NOW, THEREFORE, in consideration of the promises and the respective mutual
agreements, covenants, representations and warranties contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.           Appointment of H.I.G.  On the terms and subject to the conditions
provided in this Agreement, the Company appoints H.I.G. and H.I.G. accepts
appointment as a management and financial advisory consultant to the Company and
its subsidiaries, including the business of any companies hereafter formed or
acquired by the Company or any current or future subsidiary.
 
2.           Board of Directors Supervision; Information Rights. The activities
of H.I.G. to be performed under this Agreement will be subject to the
supervision of the Board of Directors of the Company (the “Board”) to the extent
required by applicable law or regulation and subject to reasonable policies
consistent with the terms of this Agreement adopted by the Board and in effect
from time to time.  The Company shall provide all information regarding the
Company and its subsidiaries from time to time as reasonably requested by H.I.G.
in connection with its duties or any particular assignment thereunder.
 
3.           Capacity of H.I.G.  H.I.G. will render management, consulting and
financial advisory services to the Company and its subsidiaries, including
advice and assistance concerning any and all aspects of the operations,
planning, financing and budgeting of the Company and its subsidiaries and all
acquisition, dispositions and financings undertaken by such entities, as
requested by the Company’s Board from time to time, including advising the
Company and its subsidiaries in their relationships with banks and other
financial institutions and with accountants, attorneys, financial advisers and
other professionals with respect to such services. H.I.G. will cause its
employees and agents to provide the Company and its subsidiaries with the
benefit of their special knowledge, skill and business expertise to the extent
relevant to the business and affairs of the Company and its subsidiaries.
 
4.           Reimbursement of Expenses; Independent Contractor.  All reasonable
obligations or expenses incurred by H.I.G. (including, but not limited to,
legal, accounting and other advisors’ fees and expenses) in the performance of
its duties under this Agreement will be for the account of, on behalf of, and at
the expense of the Company; provided that expenses reasonably anticipated to
exceed $10,000 per quarter shall be budgeted and pre-approved by the
Company.  H.I.G. will not be obligated to make any advance to, or for the
account of, the Company or to pay any sums, except out of funds held in accounts
maintained by the Company, nor will H.I.G. be obligated to incur any liability
or obligation for the account of the Company without

 
 

--------------------------------------------------------------------------------

 
assurance that the necessary funds for the discharge of the liability or
obligation will be provided.  If H.I.G., in its sole discretion, directly incurs
any expenses on behalf of the Company or in connection with the performance of
its duties hereunder, the Company shall reimburse H.I.G. for all such reasonable
amounts within five (5) business days of Company’s receipt of an invoice
therefor.  H.I.G. will be an independent contractor, and nothing contained in
this Agreement will be deemed or construed (a) to create a partnership or joint
venture between the Company and H.I.G., (b) to cause H.I.G. to be responsible in
any way for the debts, liabilities or obligations of the Company, any of its
subsidiaries or any other party or (c) to constitute H.I.G. or any of its
employees as employees, officers, or agents of the Company or any of its
subsidiaries.
 
5.           Other Activities of H.I.G.; Investment Opportunities. The Company
acknowledges and agrees that H.I.G. will not be required to devote H.I.G.’s (or
any of its employees, officers, directors, affiliates or associates) full time
and business efforts to the duties of H.I.G. specified in this Agreement, but
only so much of such time and efforts as H.I.G. reasonably deems necessary after
periodic consultation with the Company from time to time.  The Company further
acknowledges and agrees that H.I.G. and its affiliates are or may be engaged in
the business of investing in, acquiring and/or managing businesses for H.I.G.’s
own account, for the account of H.I.G.’s affiliates and associates and for the
account of other unaffiliated parties and that no aspect or element of these
activities will be deemed to be engaged in for the benefit of the Company nor to
constitute a conflict of interest. H.I.G. will be required to bring only those
investments and/or business opportunities to the attention of the Company which
H.I.G., in its sole discretion, deems appropriate.
 
6.           Compensation of H.I.G.
 
6.1           Management Fee.
 
6.1.1           The Company shall pay to H.I.G. or its designees with respect to
the services set forth herein, a cash consulting and management fee (the
“Management Fee”) equal to (i) $250,000 per annum through March 30, 2012 and
(ii) beginning on April 1, 2012 and for each twelve month period thereafter, an
amount equal to five percent (5%) of the EBITDA of the Company for the
immediately preceding calendar year, in each case, payable on a quarterly basis
in advance in equal quarterly installments on the first business day of each
calendar quarter (pro rated for any partial period); provided, however, that
notwithstanding the foregoing, in no event shall the annual Management Fee be
less than $250,000 or greater than $500,000.  For purposes of this Agreement,
the following terms shall have the following meanings:
 
6.1.1.1                      “Consolidated Net Interest Expense” means, for any
applicable period, gross interest expense of the Company and its subsidiaries
for such period determined on a consolidated basis and in accordance with GAAP,
less interest income for such period (including interest paid-in-kind), in each
case, determined on a consolidated basis and in accordance with GAAP.
 
6.1.1.2                       “EBITDA” means the net income (loss) of the
Company and its subsidiaries, determined on a consolidated basis and in
accordance with GAAP for the applicable period of determination as set forth in
the financial statements of the Company
 
 
2

--------------------------------------------------------------------------------

 
contained in the Form 10-K filed by the Company with the Securities Exchange
Commission with respect to such period, plus without duplication, the sum of the
following amounts of the Company and its subsidiaries for such period to the
extent deducted in determining net income for such period: (i) income tax
expense, (ii) Consolidated Net Interest Expense, (iii) depreciation expense,
(iv) amortization expense, (v) fees paid to H.I.G. Capital, L.L.C. pursuant to
this Agreement or any Registration Delay Payments (as defined in Registration
Rights Agreement) accrued pursuant to the Registration Rights Agreement, (vi)
any charges or expenses attributable to the transactions effectuated pursuant to
the Securities Agreement or the other Transaction Documents described therein,
(vii) any extraordinary or non-recurring losses and (viii) restructuring
charges, minus without duplication, the sum of the following amounts of the
Company and its subsidiaries for such period to the extent included in
determining net income for such period: (1) any extraordinary or non-recurring
gains and (2) any tax refunds, gains and/or income relating to net operating
losses and other net tax benefits.
 
6.1.1.3                      “Registration Rights Agreement” means that certain
Registration Rights Agreement, dated as of March 18, 2011, between the Company
and the initial holders party thereto.
 
6.1.1.4                       “Securities Agreement” means that certain
Securities Purchase and Exchange Agreement, dated as of March 18, 2011, between
the Company and the initial investors party thereto.
 
6.1.2             Additional Business Operations. If the Company or its
subsidiaries acquire or enter into any additional business operations after the
date of this Agreement, the Board and H.I.G. will, prior to the acquisition or
prior to entering into the business operations, in good faith, determine whether
and to what extent the fee set forth in Section 6.1 above should be increased as
a result thereof.  Any increase pursuant to this Section 6.1.2 will be evidenced
by a written supplement to this Agreement signed by the Company and H.I.G.
 
6.2           Additional Compensation.  As additional compensation, H.I.G., or
its designee, will be entitled to the fees described below with respect to the
acquisition or disposition of any business operation or material assets by the
Company or its subsidiaries, the sale of any or all of the Company or any of its
subsidiaries, or any other transaction not in the ordinary course of business,
including any public or private debt or equity financing of any or all of the
Company or its subsidiaries of at least $25,000,000, in each case which has been
introduced, arranged, managed and/or negotiated by H.I.G. or its affiliates
(each, a “Transaction”).  In connection with each Transaction, H.I.G. will be
entitled to (a) a fee for financial advisory services (the “Financial Advisory
Fee”) and (b) a supplemental management fee (the “Supplemental Management Fee”
and, together with the Financial Advisory Fee, the “Transaction Fee”).  The
Transaction Fee will be paid at the closing or other consummation of any
Transaction.  The Financial Advisory Fee for a Transaction will be equal to one
percent (1%) of the Transaction Value (as defined below) and the Supplemental
Management Fee will also be equal to one percent (1%) of the Transaction Value
(as defined below).  The “Transaction Value” for a Transaction shall mean (i)
the enterprise value, in connection with an acquisition or disposition to the
extent that acquisition or disposition is for 100% of any Company (to be pro
rated to the extent the acquisition or disposition is for less than 100%), (ii)
the financing amount,

 
3

--------------------------------------------------------------------------------

 
in connection with a debt or equity financing, or (iii) the benefit value (as
mutually determined by the Company and H.I.G.; provided that any dispute between
the valuation of such benefit shall be determined by a mutually agreed upon
independent nationally recognized financial advisor), in connection with any
other Transaction not in the ordinary course of business.  Notwithstanding the
foregoing, the parties hereto agree that the Transaction Fee for the Transaction
pursuant to that certain Securities Purchase and Exchange Agreement, dated as of
the date hereof, by and between the Company and the investor listed therein,
will be comprised of a $250,000 Financial Advisory Fee and a $250,000
Supplemental Management Fee.
 
7.           Term. This Agreement will commence as of the date hereof and will
remain in effect until the fifth (5th) anniversary of the date hereof  unless
terminated earlier in accordance with the provisions of this Agreement; provided
that if H.I.G.’s and its affiliates’ own, in the aggregate, at least twenty
percent (20%) of the Company’s outstanding Common Stock (calculated assuming
that all Preferred Stock of the Company is then fully converted into shares of
Common Stock at the then-prevailing applicable conversion price (as defined in
the Company’s Certificate of Designation)) at the end of the term of this
Agreement, the term of this Agreement shall automatically extend until such time
as H.I.G. or its affiliates own, in the aggregate, less than twenty percent
(20%) of the Company’s outstanding Common Stock (calculated assuming that all
Preferred Stock of the Company is then fully converted into shares of Common
Stock at the then-prevailing applicable conversion price (as defined in the
Company’s Certificate of Designation)).
 
8.           Termination. Either the Company or H.I.G. may terminate H.I.G.’s
engagement under this Agreement in the event of the breach of any of the
material terms or provisions of this Agreement by the other party, which breach
is not cured within thirty (30) business days after notice of the same is given
to the party alleged to be in breach by the other party.  If this Agreement is
terminated by H.I.G. because of the breach of any of the material terms or
provisions hereof by the Company, H.I.G. will be entitled to recover damages
from the Company and will not be required to mitigate or reduce damages by
seeking or undertaking other management arrangements or business opportunities.
 
9.           Standard of Care.  H.I.G. (including any person or entity acting
for or on behalf of H.I.G.) will not be liable for any mistakes of fact, errors
of judgment, losses sustained by the Company or any subsidiaries or acts or
omissions of any kind, unless caused by the willful misconduct or gross
negligence of H.I.G., as finally determined by a court of competent
jurisdiction; provided that in no event will H.I.G. be liable for any
consequential, special, indirect, incidental or punitive damages as a result of
the services provided pursuant to this Agreement.
 
10.           Indemnification of H.I.G.  The Company will indemnify and hold
harmless H.I.G. and its present and future officers, directors, members,
managers, affiliates, employees, controlling persons, agents and representatives
(the “Indemnified Parties”) from and against all losses, claims, liabilities,
suits, costs, damages and expenses (including attorneys’ fees) arising from
their performance of services hereunder, except to the extent that it is
determined in a final nonappealable judgment that such losses, claims,
liabilities, suits, costs, damages and expenses resulted directly as a result of
their willful misconduct or gross negligence. The Company will reimburse the
Indemnified Parties on a monthly basis for the cost of defending any action or
 
 
4

--------------------------------------------------------------------------------

 
investigation (including, but not limited to, attorneys’ fees and expenses)
subject to an undertaking from any such Indemnified Party to repay the Company
if such party is determined not to be entitled to indemnity.
 
11.           Company Representations.  The Company hereby represents and
warrants to H.I.G. that (i) the execution, delivery and performance of this
Agreement by the Company does not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Company is a party or by which it is bound and (ii) upon the execution
and delivery of this Agreement by H.I.G., this Agreement shall be the valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.
 
12.           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by H.I.G., the Company and its
successors and assigns, except that without the prior written consent of the
other party hereof neither party (other than by H.I.G. to an affiliate
reasonably capable of discharging its duties hereunder) will assign, transfer or
convey any of its rights, duties or interest under this Agreement, nor will it
delegate any of the obligations or duties required to be kept or performed by it
hereunder.
 
13.           Notices. Any notices, requests, demands and other communications
required or permitted to be given under this Agreement will be in writing and,
except as otherwise specified in writing, will be given by personal delivery,
facsimile transmission, PDF attachment to e-mail, express courier service or by
registered or certified mail, postage prepaid, return receipt requested:
 
If to the Company:                                   Advanced Environmental
Recycling Technologies, Inc.
914 N. Jefferson
Springdale, Arkansas 72764
Telephone:  (479) 756-7400
Facsimile:  (479) 756-7410
Attention:  Chief Executive Officer




If to H.I.G.:                                             H.I.G. Capital, L.L.C.
1450 Brickell Avenue
31st Floor
Miami, FL 33131Attn: General Counsel
Telephone:  (305) 379-2322
Facsimile:  (305) 379-2013
E-mail:  rsiegel@higcapital.com


With a Copy (which shall not constitute notice to):


Paul, Hastings, Janofsky & Walker LLP
191 N. Wacker Drive
 
 
5

--------------------------------------------------------------------------------

 
30th Floor
Chicago, IL 60606
Telephone:  (312) 499-6000
Facsimile:  (312) 499-6100
Attention:  Amit Mehta, Esq.


or to such other addresses as either party hereto may from time to time give
notice of (complying as to delivery with the terms of this Section 13) to the
other. Notice by registered or certified mail will be effective three days after
deposit in the United States mail. Notice by any other permitted means will be
effective upon receipt.


14.           Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance will, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those which are
invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and be enforced to the fullest extent
permitted by law.
 
15.           No Waiver. The failure of the Company, on the one hand or H.I.G.,
on the other hand to seek redress for any violation of, or to insist upon the
strict performance of, any term or condition of this Agreement will not prevent
a subsequent act by the Company or H.I.G., which would have originally
constituted a violation of this Agreement by the Company or H.I.G., from having
all the force and effect of any original violation.  The failure by the Company
or H.I.G. to insist upon the strict performance of any one of the terms or
conditions of the Agreement or to exercise any right, remedy or election herein
contained or permitted by law will not constitute or be construed as a waiver or
relinquishment for the future of such term, condition, right, remedy or
election, but the same will continue and remain in full force and effect. Except
to the extent that the Company’s rights of termination are limited herein, all
rights and remedies that the Company or H.I.G. may have at law, in equity or
otherwise upon breach of any term or condition of this Agreement, will be
distinct, separate and cumulative rights and remedies and no one of them,
whether exercised by the Company or H.I.G. or not, will be deemed to be in
exclusion of any other right or remedy of the Company or H.I.G.; provided
however, that in no event will either party be liable for any special, exemplary
or punitive damages as a result of a breach or violation of this Agreement
unless payable to a third party.
 
16.           Entire Agreement; Amendment; Certain Terms. This Agreement
contains the entire agreement among the parties hereto with respect to the
matters herein contained and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. The provisions of this
Agreement may be amended only with the prior written consent of each of the
Company and H.I.G.  The terms “affiliate” and “associate” will have the meaning
attributed to those terms by the rules and regulations of the Securities and
Exchange Commission.
 
17.           Governing Law. This Agreement and all claims arising out of or
relating to it will be governed by and construed in accordance with the internal
laws of the State of Delaware without reference to the laws of any other state.
 
 
6

--------------------------------------------------------------------------------

 
18.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.
 
19.           Delivery by Facsimile or PDF Attachment to E-mail.  This Agreement
and any amendments hereto, to the extent signed and delivered by means of a
facsimile machine or PDF attachment to e-mail, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person.  At the request of any party hereto, each other
party hereto shall reexecute original forms thereof and deliver them to all
other parties.  No party hereto shall raise the use of a facsimile machine or
PDF attachment to e-mail to deliver a signature or the fact that any signature
was transmitted or communicated through the use of a facsimile machine or PDF
attachment to e-mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.


*           *           *           *           *

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.




ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
 


By: ______________________
Name: ____________________
Its: ______________________
 
H.I.G. CAPITAL, L.L.C.
 


By: ______________________
Name: ____________________
Its: ______________________
 

